

2007 NICOR ANNUAL INCENTIVE COMPENSATION PLAN FOR OFFICERS





 
The 2007 Nicor Annual Incentive Compensation Plan for Officers is designed to
link participant incentive compensation to the accomplishment of corporate and
operating unit financial performance, as well as non-financial measures of
operating performance across the Company and operating units. It ties the pay an
individual receives to Company performance and non-financial goals. This plan is
intended to provide a framework for a performance-based bonus program for Nicor.




 
Purpose

The purpose of this Plan is to provide meaningful annual incentive award
opportunity to the participants. Awards will be directly tied to the achievement
of corporate financial and goals and non-financial objectives.



 
Eligible Group

Officers of Nicor are eligible for participation. As such, participation is
limited to employees in positions which enable them to make significant
contributions to the performance and growth of the Company.


Compensation Objective
Base Salary + Bonus Target = Short-Term Compensation Objective


An individual's short-term compensation objective will be based on salary plus a
bonus, expected to be earned if established performance targets are met.
Short-term compensation above (or below) target levels may be paid in the event
performance exceeds (or falls short of) goals.


Base Salary
Standards for base salaries will be targeted to the 50th percentile of the
appropriate blend of general and industry survey data. Base salaries are
reviewed annually by the Compensation Committee of the Board of Directors.


Bonus Targets
The bonus target amount varies according to pay, job responsibilities and
ability to impact the organization and is consistent with the bonus opportunity
ranges set by officer salary bands. Higher responsibility and impact levels
result in greater dollars at risk.


Performance Targets
Performance criteria focus on the achievement of established and documented
strategic goals. Performance targets may include measures of corporate financial
and operating performance, defined group objectives or individual performance
objectives. Each particular performance target will be assigned weighting
reflected as a percentage of compensation objectives.


--------------------------------------------------------------------------------





Goal Setting Guidelines
The most important aspect of this Plan will be the establishment of effective
goals. In addition to measures of corporate financial and operating performance,
other non-financial measures of performance will also be established. The goals
should be realistic and measurable wherever possible by quantifiable performance
criteria. It is recognized that measurement of some goals will require
subjective assessments of performance. Goals must be consistent with the
longer-term strategic plan.


A set of guidelines will be devised by the Nicor Human Resources Department to
aid in this process. These guidelines will provide direction as to the
formulation and reporting of non-financial goals.


Amount of bonus payment for financial/budget related goals can vary above and
below target based upon results achieved. For targets met, bonus amount will be
100% of target. When targets are exceeded or are not reached, bonus will be
proportionately more or less than the target.


The Compensation Committee may make appropriate upward or downward adjustments
if, after taking into consideration all of the facts and circumstances of the
performance period, it determines that adjustments are warranted.


Plan Schedule
The 2007 Nicor Incentive Compensation Plan runs on a calendar year basis, with
the strategic planning cycle and budgeting process serving as the primary link
to performance and bonus targets. The Accounting Department is responsible for
the determination of actual financial results. Performance will be reviewed at
least twice a year to monitor progress and adjust accruals.


Year-end results should be available and evaluated as early as possible in the
following year. No bonus shall be paid until the Compensation Committee of the
Board of Directors (the “Compensation Committee”) approves such payment.
Following approval of the Compensation Committee, bonuses will be paid to
participants by March 15 of the year in which such approval is given, unless
payment by March 15 is not administratively practicable, in which case payment
shall be made by December 31.


Form of Payment
All awards will be paid in cash, except that a participant in the Stock Deferral
Plan may elect to defer up to 50% of their award into that plan and a
participant in the Salary Deferral Plan may elect to defer 10% to 20% of their
award into that plan. Deferral elections must meet the guidelines and timing of
the Stock Deferral and/or Salary Deferral Plans to be effective. Appropriate
taxes for the entire award amount will be withheld from the portion of the award
being paid in cash.



--------------------------------------------------------------------------------


In addition, a participant may elect by writing to the Compensation Committee
prior to July 1 to have all or a portion of the incentive award otherwise
payable in the following year to be deferred; provided that such bonus meets the
requirements of “performance based compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).


Such deferral election shall specify whether such bonus, plus interest thereon
shall be paid in either annual installments over a period of not more than five
years, or a lump sum. Payment shall be made upon the earlier of separation from
service (within the meaning of Section 409A of the Code) or such other date as
the participant shall specify in the election. If payment is made upon
separation from service, such payment will commence on the first regularly
scheduled payroll of Nicor following the six months anniversary of the
participant’s separation from service.


The participant may submit a request to change the original date of payment
elected; provided, however, that any such change (i) must be made at least
twelve months prior to the originally scheduled payment date, (ii) will not be
effective for a period of twelve months, and (iii) must defer payment for at
least five years beyond the originally elected date of payment. For this
purpose, installment payments shall be treated as a single payment. The request
to change a deferral election must be submitted in writing to the Compensation
Committee who will take into consideration the particular facts and
circumstances in its final determination. In no event shall the Compensation
Committee allow a participant to defer a bonus or make changes to a deferral
election if such election would violate Section 409A of the Code.


The Compensation Committee may modify any such election to the extent necessary
to comply with Section 409A of the Code, as it may determine in its sole
discretion.


Notwithstanding anything contained herein to the contrary, the portion of any
bonus which would otherwise be payable to a “covered individual” within the
meaning of Section 162(m) of the Code, that is not deductible by reason of
Section 162(m) of the Code, shall automatically be deferred and paid to the
covered individual in a lump sum on the first payroll of Nicor following the six
month anniversary of the covered individual’s separation from service.


All amounts which are deferred shall be credited with compounded interest equal
to the prime rate applied on a quarterly basis.



 
Integration with Existing Programs

Base salaries will be managed with range bands at the appropriate blend of
general and industry data for comparable positions, with total compensation
objectives to be managed at a level appropriate with the performance of the
company, as determined by the Compensation Committee. Salaries will be monitored
each year and increases granted based on merit and range band. Bonus targets
will be set as a

--------------------------------------------------------------------------------


percentage of base salary. A change, other than the annual salary review, in the
compensation objective will customarily occur during the year only through
promotion to various levels, at which time the base salary and bonus target are
also likely to change.


Promotion of an employee during the year or reassignment to responsibilities in
which new performance objectives apply will result in proration of the existing
performance objectives and bonus target and assignment of new performance
objectives as determined by the Compensation Committee. Promotion into an
Executive Salary Band would create eligibility for bonus at a prorated amount,
based on the effective date of the promotion.


If a participant voluntarily terminates or is terminated for cause prior to the
end of the performance period, then no award shall be granted. In the event a
participant shall die, become disabled, retire or is terminated without cause
before the end of the performance period, then the Compensation Committee will
authorize payment of an award to the participant, or beneficiary, in such amount
as the Committee deems appropriate.



 
Responsibility

The Human Resources Department will be responsible for the administration of the
process for the company. This will include:


1)     monitoring market salary and total compensation levels;
 
2)     recommending structural changes in base salary and compensation objective
adjustments;
 
3)     reviewing eligibility and performance targets;
 
4)     monitoring financial performance targets through the Accounting
Department;
 
5)     communicating progress reports to participants;
 
6)     progress and exception reporting to Compensation Committee;
 
7)     monitoring compliance with related financial controls; and
 
8)     maintaining the accuracy of the plan document(s) governing the plan.
 
The 2007 Nicor Annual Incentive Compensation Plan for Officers and changes to
its performance targets and measurement criteria will be reviewed and approved
by the Compensation Committee.


In determining the actual bonus awards to be made, the Compensation Committee
may take into account all of the facts and circumstances which exist during the
year

--------------------------------------------------------------------------------


and may make appropriate upward or downward revisions in performance criteria,
add or delete objectives, or change the relative percentages assigned to the
various performance objectives.



 
Amendment and Termination

The Board of Directors may amend or terminate the Plan at any time without the
consent of the participants. No such amendment or termination shall negatively
impact any participant's amount which accrued under the Plan prior to the
calendar year in which the amendment is made.


































Nicor Human Resources
February 2007